Daneobth, J.
The only question in this case is, whether the proof offered sustains the allegation in the indictment, of a previous conviction. No record having been extended the docket entries are admissible. State v. Neagle, 65 Maine, 468.
From these entries, it appears that upon a former trial of the defendant for the violation of the same statute, a verdict of guilty was rendered, exceptions filed and allowed, and subsequently these exceptions were overruled and a certificate to that effect sent from the law court to the clerk of the county where the case was pending. No sentence was passed and no other proceedings were begun by which the verdict might by possibility be set aside.
By R. S., c. 77, § 13, all cases both civil and criminal in which questions of law shall be raised, shall be “marked law on the docket and continued until their determination is certified by the clerk of the district to the clerk of the county.” By R. S., as amended by c. 77, of the laws of 1876, when the determination of the court has been certified to the clerk, it is his duty, except in a few instances provided for by statute of which this is not one, to enter judgment. True, the sentence, which may be, though not necessarily, a part of the final judgment is not certified, but all other matters pending are. All has been done that is required to establish tire verdict. The defendant has been heard upon all questions raised by him within the time allowed, and they have been determined against him. It only remains to pass the sentence, and the case can be continued for no other purpose. If the words “judgment for the state” had been added to the certificate, no additional force would have been given it. That would not have prescribed the sentence, nor would it in any respect have changed the duty of the clerk. The certificate as sent was a full *204determination of the questions raised, and precisely the same effect would follow in one case as in the other. The result would be a judgment of conviction, whatever it may be considered as to the final'judgment. That conviction, as used in the statute under which this process was commenced, does not include a sentence, is clear from the fact that by the same statute, K. S., c. 27, § 29, any person must first be convicted before he can be punished. The same rule we think may properly be applied to all criminal cases. The same meaning is given to the term “ conviction ” in State v. Elden, 41 Maine, 165.

Exceptions overruled.

Dickerson, Virgin, Peters and Libbey, JJ., concurred.